Name: 87/495/EEC: Commission Decision of 18 September 1987 on certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health
 Date Published: 1987-10-06

 Avis juridique important|31987D049587/495/EEC: Commission Decision of 18 September 1987 on certain protective measures against foot-and-mouth disease in Italy Official Journal L 283 , 06/10/1987 P. 0017 - 0019*****COMMISSION DECISION of 18 September 1987 on certain protective measures against foot-and-mouth disease in Italy (87/495/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Decision 87/231/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3), as last amended by Decision 87/231/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as last amended by Regulation (EEC) No 3768/85 (5), and in particular Article 7 thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Italy; whereas that outbreak is such as to constitute a danger to the livestock of the other Member States owing to the large volume of trade both in animals and fresh meat and in certain meat-based products; Whereas, following that outbreak of foot-and-mouth disease, the Commission adopted various decisions, in particular Decision 86/448/EEC (6), as last amended by Decision 86/625/EEC (7); Whereas the situation in Italy has significantly improved; Whereas, in the light of this satisfactory development, it is possible to reduce the restrictive measures relating to live animals and fresh meat; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall prohibit the introduction into their territory of live animals of the bovine and porcine species coming from or originating in those parts of Italy described in the Annex. 2. The restrictions described in paragraph 1 shall be lifted for each zone as appropriate if no case of disease has been confirmed during the previous four months in the zone concerned. 3. The health certificate provided for in Council Directive 64/432/EEC accompanying live bovine or porcine animals consigned from Italy shall bear the following words: 'Animals conforming to Commission Decision 87/495/EEC of 18 September 1987 on certain protective measures against foot-and-mouth disease in Italy.' Article 2 1. Without prejudice to the maintenance of prohibitions on fresh meat of the bovine, porcine, ovine and caprine species laid down in previous decisions for the period 1 November 1984 to 24 September 1987, Member States shall prohibit the introduction into their territory of fresh meat coming from those parts of Italy described in the Annex, or obtained from animals originating in those parts of Italy. 2. The prohibitions provided for in paragraph 1 shall not apply to: (a) fresh meat obtained one month before the confirmation of the outbreak of foot-and-mouth disease, provided that the meat is clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade; (b) fresh meat obtained from cutting plants under the following conditions: - only fresh meat as described in paragraph (a) or fresh meat obtained from animals reared and slaughtered outside the prohibited area will be processed in this establishment, - all such fresh meat must bear the health mark in accordance with Chapter X of Annex 1 to Council Directive 64/433/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in fresh meat (8), - the plant will be operated under strict veterinary control, - the fresh meat must be clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade, - the control of the compliance with the above listed conditions shall be carried out by the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions. 3. The restrictions described in paragraph 1 shall be lifted for each zone as appropriate if no case of disease has been confirmed during the previous three months in the zone concerned. 4. The health certificate provided for in Directive 64/433/EEC and accompanying fresh meat consigned from Italy, shall bear the following words: 'Meat conforming to Commission Decision 87/495/EEC of 18 September 1987 on certain protective measures against foot-and-mouth disease in Italy.' Article 3 1. Without prejudice to the maintenance of prohibitions on meat products laid down in previous decisions for the period of 1 November 1984 to 24 September 1987, Member States shall prohibit the introduction into their territory of meat products coming from those parts of Italy described in the Annex, or prepared using meat obtained from animals originating in those parts of Italy. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Directive 80/215/EEC. 3. The prohibitons described in paragraph 1 shall not apply to: (a) meat products prepared one month before the confirmation of the outbreak of foot-and-mouth disease, provided that the meat products must be clearly identified, and transported and stored separately from meat products which are not destined for intra-Community trade; (b) meat products prepared in establishments under the following conditions: - all fresh meat used in the establishment will conform to the conditions of Articles 2, paragraph 2 or be obtained from animals reared and slaughtered outside the prohibited area, - all meat products used in the final product will conform to the conditions of paragraph (a) or be made from fresh meat obtained from animals reared and slaughtered outside restricted local health units, - all fresh meat and meat products must bear the health mark in accordance with Chapter X of Annex 1 to Directive 64/433/EEC in the case of fresh meat, or Chapter VII of Annex A to Council Directive 77/99/EEC of 21 December 1977 on animal health problems affecting intra-Community trade in meat products (1), in the case of meat products, - the establishment will be operated under strict veterinary control, - the fresh meat and meat products must be clearly identified, and transported and stored separately from meat and meat products which are not destined for intra-Community trade, - the control of the compliance with the above listed conditions shall be carried out by the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions; (c) meat products prepared in the parts of the territory which are not subject to such restrictions using meat obtained one month before confirmation of the outbreak of foot-and-mouth disease from parts of the territory which become the subject of restrictions, provided that the meat and meat products must be clearly identified, and transported and stored separately from meat and meat products which are not destined for intra-Community trade. 4. The restrictions described in paragraph 1 shall be lifted for each zone as appropriate if no case of disease has been confirmed during the previous three months in the zone concerned. 5. The health certificate provided for in Directive 77/99/EEC and accompanying meat products consigned from Italy, shall bear the following words: 'Products conforming to Commission Decision 87/495/EEC of 18 September 1987 on certain protective measures against foot-and-mouth disease in Italy.' Article 4 Member States shall take steps to ensure that the vehicles that have been used to transport live animals from Italy are disinfected before entering the territory of another Member State and shall furnish proof of such disinfection. Article 5 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 6 The Commission shall monitor the situation and shall, if necessary, amend this Decision accordingly. Article 7 Decision 86/448/EEC shall be repealed three days after notification of the present Decision. Article 8 This Decision is addressed to the Member States. Done at Brussels, 18 September 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 99, 11. 4. 1987, p. 18. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 362, 31. 12. 1985, p. 8. (6) OJ No L 259, 11. 9. 1986, p. 34. (7) OJ No L 364, 23. 12. 1986, p. 55. (8) OJ No 121, 29. 7. 1964, p. 2012/64. (1) OJ No L 26, 31. 1. 1977, p. 85. ANNEX Those local health units where an outbreak of foot-and-mouth disease has been confirmed, and those local health units which are a boundary with those in which foot-and-mouth disease has been confirmed.